Garrigues, J.,
after stating the case as above:
1. Though the legislature has the power, it would be impracticable for it to directly determine the abandonment of service upon and dismantling of a railroad. Therefore, it may delegate such power to a commission. One of the questions in the case is — was such power delegated?
The legislature may prescribe the method for the administration of public service corporations. The state has inherent power to regulate and control public utilities within the state, and, to this end, it is well settled the legislature may create a commission to which it may delegate governmental authority and supervision, and that the right to do so exists without any constitutional provision; that is, the power of the legislature to regulate the service of public utilities may be exercised through a commission, although the constitution is silent on the subject. The powers of the commission in such cases are administrative. Its duties are to administer the law and carry into effect the will of the legislature.
*4782. The only complaint of plaintiff in error is that the receiver failed to make application to, and obtain from, the commission its assent and sanction to abandon service and dismantle the road, and such failure is the only question involved that will be considered. That is, whether the District Court or the commission was vested with exclusive jurisdiction over the abandonment of service and the dismantling of the Midland railroad lying wholly within the state. If the commission possesses the exclusive jurisdiction, then the court order of July 2nd is void, and all other questions in the case are immaterial. There is no question about the jurisdiction of the District Court to entertain the foreclosure suit, appoint a receiver and order the sale of the property on foreclosure. The point is — did it have the right to go further and hear and determine the matter of ceasing to operate and “junking” the road? If the commission had gone ahead, regardless of the court’s order, it would either have had to concur therein, or direct the receiver to do something different, and in the latter event there would have been a conflict of jurisdiction, and an apparent contempt of court. To avoid this happening, if the jurisdiction of the commission was usurped by the court, the commission, under the circumstances, had a right to appear in court and ask the court to vacate or modify the order to avoid a conflict of jurisdiction, and in case the court refused, to have the ruling reviewed.
3. Whether the commission has jurisdiction over the ceasing of service upon and the dismantling of a railroad, is a judicial question for the court, but the exercise of that jurisdiction, by the Commission, is the exercise of administrative power, delegated to the commission by the legislature. Under the act power is conferred upon the commission to regulate the service, which includes power over the operation of the railroad and the maintenance of the tracks. Power to regulate service necessarily includes power over the thing to be regulated. This act confers upon the commission sufficient authority, when the public *479interest requires that no change should be made, to prevent a railroad company from ceasing service upon and dismantling the road without the consent of the commission.
Railroad Commission v. K. C. S. Ry. Co., 111 La. 133-139, 35 So. 487; State, ex rel. v. Brooks-Scanlon Co., 143 La. 539, 78 So. 847.
We therefore conclude that the Public Utilities Act confers exclusive jurisdiction upon the commission to determine whether a railroad company may abandon service upon and dismantle a railroad, lying wholly within the state.
4. Was the receiver appointed by the court subject to the same control as the railroad before the appointment of the receiver? Yes. The act, as amended in 1915, gives the Commission jurisdiction over receivers appointed by any court whatsoever. By section 2, receivers of railroads appointed by the court are declared to be common carriers, and subject'to the act. The act provides that the commission shall enforce all statutes of the state affecting public utilities unless the enforcement is placed specifically in some other tribunal. Nowhere is power vested specifically in the District Court by any statute to enter such an order. In State ex rel. v. Flannelly, 96 Kans. 372, 381, 152 Pac. 22, 26, it is said:
“The next question is, Are the receivers subject to the control of the public utilities commission, under the public utilities act? The Kansas Natural Gas Company, whose property is now in the possession of the receivers, and whose business is now being conducted by them, was engaged in the business of a public utility. When the receivers continue to do the same business and render the same service as that performed by the Kansas Natural Gas Company they are a public utility, as defined in the .public utilities act, and are subject to the provisions of the act. The appointment of receivers to carry on the business of a public utility does not withdraw that public utility or its receivers from the control of the laws of the State. The *480public utilities commission can make the same orders, rules and regulations governing these receivers and the property in their control that they could have made concerning the Kansas Natural Gas Company and its property before the receivers were appointed. The receivers have the same right to appeal to the courts, that the Kansas Natural Gas Company had — no greater, no less.”
5. We are satisfied the statute, if free from, constitutional objections, delegates) to the commission exclusive jurisdiction over the operation, cessation of operation upon, and the dismantling of railroads within the state.
The constitutional objection raised to the statute is that it confers judicial power upon a commission. It is also claimed that the motion of the receiver for a “junking” order, called into play the District Court’s inherent equity power to determine a judicial question, and being a constitutional court, the statute, in so far as it attempts to confer exclusive jurisdiction upon the commission and take it away from the District Court, if it does, is unconstitutional, and the court having previously acquired jurisdiction and decided the matter, its determination is conclusive upon the commission.
The Public Utilities Commission is not a court; but is an administrative commission, having certain delegated powers, and charged with the performance of certain executive and administrative duties, and its powers are subject to the action of the courts in matters of which the courts have jurisdiction. The legislature did not give the commission power to render judicial decisions or jurisdiction over remedial rights as exercised by the courts. Judicial powers relate to the authority exercised by courts through the instrumentality of judicial remedies. The legislature did not confer upon the commission such judicial powers as courts are required to exercise in suits between litigants. The power to ascertain from the facts whether a railroad company should discontinue service upon and dismantle the road is delegated by the legislature to a commission. The *481commission acts upon the existence of facts which it must determine, but this is not the exercise of judicial power in a constitutional sense. In administering the law in such a case the commission must necessarily determine many things and facts; this involves investigation, and the exercise of judgment and discretion, incidental to the administration of the law. Because it is of a judicial nature or the exercise of quasi judicial functions does not contravene the Constitution. The determination of certain facts or things in the operation of the law is merely incidental to the administrative powers of the commission. The legislature could delegate power to determine the facts and things upon the decision of which the operation of the law is made to depend. This is not the exercise of judicial power by a commission in the sense that courts administer judicial remedies, but is incidental to the exercise of delegated administrative powers. The exercise of judgment and discretion as an incident to such power is not the exercise of judicial power within the meaning of the Constitution. The authority delegated to the Commission relates to the administration of the law and not to the exercise of judicial remedies. The preliminary determination of facts required to be solved by investigation and the exercise of judgment and discretion are but incidental to the commission’s administrative duties. Consumers’ League v. C. & S. Ry. Co., 53 Colo. 54, 74, 125 Pac. 577, Ann. Cas. 1914A, 1158; C. & S. Ry. Co. v. Railroad Commission, 54 Colo. 64, 129 Pac. 506; D. & S. P. Ry. Co. v. City of Englewood, 62 Colo. 229, 161 Pac. 151; Locke’s Appeal, 72 Pa. 491, 13 Am. Rep. 716; State ex rel. v. Mo. Pac. Ry. Co., 76 Kan. 467, 92 Pac. 606; State ex rel. v. Kan. P. T. C. Co., 96 Kan. 298, 305-306, 150 Pac. 544; State ex rel. v. Andrae et al., 216 Mo. 617, 629, 116 S. W. 561; State ex rel. v. Chittenden, 127 Wis. 468, 502, 107 N. W. 500; State ex rel. v. Public Service Com., 94 Wash. 274, 279, 162 Pac. 523.
The following cases are also in line as sustaining the exclusive jurisdiction and powers of the Commission: Bor*482ough of New Brighton v. New Brighton Water Co., 247 Pa. 232, 93 Atl. 329; St. Clair Borough v. Tamaqua Co., 259 Pa. 462, 103 Atl. 289; Pittsburg Rys. Co. v. City of Pittsburg, _ Pa. _, 103 Atl. 959.
Reversed with directions to the District Court to vacate that portion of the order of July 2nd directing the receiver to cease operations upon and to dismantle the road.
Reversed, with directions.
Decision en bane.
Mr. Justice Bailey and Mr. Justice Teller agree in conclusion of reversal only.